 


113 HR 4744 IH: To prohibit funding of the Rural Utilities Service High Energy Cost Grant Program.
U.S. House of Representatives
2014-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4744 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2014 
Mr. Salmon introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To prohibit funding of the Rural Utilities Service High Energy Cost Grant Program. 
 
 
1.Prohibition on funding of the Rural Utilities Service High Energy Cost Grant ProgramNo funds available to the Department of Agriculture or any other department or agency may be used to provide funding directly or indirectly for grants under section 19(a)(1) of the Rural Electrification Act of 1936.  
 
